—Judgment unanimously affirmed with costs. Memorandum: Supreme Court properly granted plaintiff a divorce on the ground of cruel and inhuman treatment. In a marriage of long duration such as this a high degree of proof is required to establish cruel and inhuman treatment (see, Brady v Brady, 64 NY2d 339, 345; Hessen v Hessen, 33 NY2d 406, 411-412; Ridley v Ridley, 275 AD2d 941, 942-943). Contrary to the contention of defendant, the court did not find that his alcoholism alone was a sufficient basis for a divorce on the ground of cruel and inhuman treatment. Plaintiff testified that defendant abused alcohol throughout the course of the marriage and that his conduct, including verbal abuse associated with his abuse of alcohol, had an adverse effect upon her mental and physical well-being. In addition, plaintiff presented expert medical proof establishing that defendant’s alcohol abuse adversely affected her health. That evidence is sufficient to satisfy the high degree of proof required when the marriage is of long duration (see, Blaise v Blaise, 206 AD2d 715, 716; Forcucci v Forcucci, 96 AD2d 751). Defendant’s general denials merely raised an issue of credibility, which the court was entitled to resolve in plaintiff’s favor (see, Blaise v Blaise, supra, at 716). Finally, we reject the contention of defendant that he was prejudiced by the court’s failure to issue a decision on his pretrial request to compel certain disclosure or, in the alternative, for preclusion until after the trial had *953commenced. (Appeal from Judgment of Supreme Court, Orleans County, Notaro, J. — Matrimonial.) Present — Pigott, Jr., P. J., Pine, Wisner, Burns and Lawton, JJ.